Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about July 29, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and menacing in the third degree, and placed her with the Office of Children and Family Services for a period of 18 months, and order of disposition, same court (Sidney Gribetz, J), entered on or about July 29, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her with the Office of *304Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
Each of the two fact-finding determinations at issue on appeal was based on legally sufficient evidence and was not against the weight of the evidence. In each instance, there is no basis for disturbing the court’s determinations regarding credibility (see People v Gaimari, 176 NY 84, 94 [1903]), and the inconsistencies in the victims’ testimony, the documentary evidence, and the alibi testimony do not warrant a different conclusion. Concur—Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.